UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- against - 18-cer=-662 (JGK)

MICHAEL JONES, ORDER

 

Defendant.

 

JOHN G. KOELTL, District Judge:

The defendant has filed post-verdict motions pursuant to
Rules 29 and 33 of the Federal Rules of Criminal Procedure. The
Government may respond to the motions by December 16, 2019. The

defendant may reply by December 30, 2019.

SO ORDERED.

(Aebep

November <7, 2019

 

Dated: New York, New York

 

‘ John G. Koeltl
United States District Judge

 
